MEMORANDUM OPINION

No. 04-05-00370-CR

Karl ADAMS,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-1067W
Honorable Mary Roman, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   July 6, 2005

DISMISSED FOR LACK OF JURISDICTION
            The trial court imposed sentence on March 28, 2005. Because appellant did not file a motion
for new trial, the notice of appeal was due to be filed April 27, 2005. Tex. R. App. P. 26.2(a)(1). A
motion for extension of time to file the notice of appeal was due on May 12, 2005. Tex. R. App. P.
26.3. Appellant, however, did not file his notice of appeal until June 1, 2005. Appellant did not file
a motion for extension of time.  
            We, therefore, ordered appellant to show cause in writing why this appeal should not be
dismissed for lack of jurisdiction. In response, appellant recognizes that his notice of appeal was
untimely filed, but asks that we retain jurisdiction because appellant’s counsel was unaware of
appellant’s desire to appeal until after the deadline for filing the notice of appeal passed. We are
without jurisdiction to grant such relief. Appellant must present such a claim to the Texas Court of
Criminal Appeals in seeking an out-of-time appeal. Ater v. Eighth Court of Appeals, 802 S.W.2d 241 
(Tex. Crim. App.1991) (out-of-time appeal from final felony conviction may be sought by filing a
writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure). 
            We, therefore, dismiss this appeal for lack of jurisdiction.
                                                                                    PER CURIAM
Do not publish